PER CURIAM.
Defendant was convicted of three counts of kidnapping with a firearm, 17—A M.R.S.A. § 301 (Supp.1978), and one count of aggravated assault, 17-A M.R.S.A. § 208 (Supp.1978), after a jury trial in the Superi- or Court, York County. We decline to consider defendant’s contention, asserted for the first time on appeal, that the trial court abused its discretion in granting the State’s motion for joinder of defendants under Rule 13, M.R.Crim.P. State v. Saucier, Me., 385 A.2d 44 (1978). The evidence was plainly sufficient to support the convictions.
The entry is:
Appeal denied.
Judgment affirmed.
WERNICK, J., did not sit.
DUFRESNE, A. R. J., sat by assignment.